DETAILED ACTION
Allowable Subject Matter
Claims 10-13, 16, and 17 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “an electrosurgical forceps, comprising: first and second shaft members; first and second jaw members extending distally from the respective first and second shaft members, each of the first and second jaw members including an inwardly-facing side and an outwardly-facing side, each of the first and second jaw members including a half-ellipse distal tip portion having a curved distal perimeter defined at an outer periphery of the first or second jaw member and a linear proximal perimeter serving as a dividing line between the half-ellipse distal tip portion and the rest of the first or second jaw member; and a pivot coupling the first and second shaft members with one another such that the first and second shaft members are movable relative to one another between a spaced-apart position and an approximated position to move the first and second jaw members relative to one another between an open position and a closed position, wherein a ratio of a height defined between the outwardly-facing sides of the first and second jaw members at the half-ellipse distal tip portions thereof in the closed position to a length of the half-ellipse distal tip portion of each of the first and second jaw members is in a range of from about 2.25 to about 2.55, wherein the length is a radius of the half-ellipse distal tip portion of each of the first and second jaw members, and wherein the height is measured through a diameter of the half-ellipse distal tip portion of each of the first and second jaw members that is aligned with the linear proximal perimeter of the half-ellipse distal tip portions” in the context of the claim as a whole.
The most pertinent prior art reference of record is U.S. 2003/0199869, which discloses a system comprising several of the claimed limitations.  However, this reference fails to explicitly disclose the specifically-claimed ‘jaw member configuration,’ especially regarding the specifically-claimed ‘height,’ ‘length,’ and ‘ratio’.  No other prior art references were found that would overcome the deficiencies of this reference.  Therefore, Examiner asserts that there is no motivation (either in this reference or elsewhere in the art) for making such specific and significant modifications thereto.	
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794